DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection Under 112
Applicant's arguments filed 08/03/2022 have been fully considered. Due to the amendments the 112(a) and 112(b) rejections are withdrawn. 
Rejection Under 101
Applicant's arguments filed 08/03/2022 have been fully considered. Applicant argues:
The claims recite numerous details for a practical application that enables proactive matching of patients and providers. The recited algorithm and profile cards with discrete features provide support that the claims are not directed toward an abstract idea. Regarding Applicant’s argument, in the rejection below the examiner has identified the specific limitations that cover management of personal relationships or interactions which constitutes organizing human activity, but for the recitation of generic computer components. Furthermore, the additional elements fail to incorporate the abstract idea into a practical application and fail to amount to significantly more than the abstract idea. The analysis simply addresses the additional elements in the practical application test along with the significantly more test. Additionally, the additional elements are recited at a high-level of generality (i.e., processor coupled to memory configured to perform steps, the patient database, the healthcare provider database, the linkage database, and terminals for displaying information, etc.) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See the updated rejection for further clarification.
Rejection Under 103
Applicant's arguments filed 08/03/2022 have been fully considered. Applicant argues:
The cited prior art fails to teach all of the features of the amended independent claims, specifically the weighted properties of information being used in the comparisons for matching and updating the weighted properties based on rejections and then reordering cards based on the update. The prior art also does not disclose the chat button on each of the patient and provider cards after both have accepted. In response to Applicant’s amendments, Applicant’s arguments are moot since no reasonable combination of references could be found to teach or suggest all of the limitations of Applicant’s claimed invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-15 are drawn to a system for matching patients and providers, which is within the four statutory categories (i.e. apparatus). Claims 16, 18-20 are drawn to a method for matching patients and providers, which is within the four statutory categories (i.e. process). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 1 (and substantially similar with independent claim 16) recites: 
A patient-healthcare provider matching apparatus comprising: 
a processor; 
a patient database including patient profile records for a plurality of patients, each patient profile record including patient information provided by a respective patient including individually weighted properties comprising at least a desired healthcare provider type and a medical condition; 
a healthcare provider database including healthcare provider profile records for a plurality of healthcare providers, each healthcare provider profile record including healthcare provider information provided by a respective healthcare provider including individually weighted properties comprising at least a healthcare provider type, a medical specialization, medical treatments provided, and a medical practice field; 
a linkage database including records indicative of patient acceptances of healthcare providers, healthcare provider acceptances of patients, and linkages between mutually accepted patients and healthcare providers; and 
a memory storing instructions, which when executed by the processor, cause the processor to provide for matching between a patient and a healthcare provider by: 
for the patient, comparing the patient profile record to the healthcare provider profile records in the healthcare provider database to determine a healthcare provider index of that is indicative of a degree of matching between the patient and potential matching healthcare providers based at least in part on matching health needs of the patient specified in the patient information and corresponding weights of the properties, 
creating or accessing a healthcare provider profile card for each of the potential matching healthcare providers, each healthcare provider profile card including a healthcare provider name, a healthcare provider picture, a feature to accept/decline the healthcare provider, and at least one of a rating or a specialization,
determining an order for the healthcare provider profile cards based on the degree of matching with the patient profile record, with healthcare provider profile cards having a higher degree of matching being placed first in the order, 
causing a first ordered healthcare provider profile card to be displayed at a patient terminal of the patient, 
receiving, from the patient terminal, a patient input in relation to the first ordered healthcare provider profile card, 
responsive to the patient input being indicative of a rejection of the healthcare provider profile card, updating at least some of the weighted properties based on the rejection of the healthcare provider card, reordering the healthcare provider cards based on the updated weighted properties, and causing a next ordered healthcare provider profile card to be displayed at the patient terminal, 
responsive to the patient input being indicative of an acceptance of the healthcare provider profile card, determining if the healthcare provider has already accepted the patient by accessing the linkage database, 
responsive to the healthcare provider having not accepted the patient, transmitting a message to a healthcare provider terminal of the healthcare provider indicative of a pending request from the patient, and 
responsive to the healthcare provider having already accepted the patient before the patient acceptance of the healthcare provider profile card, causing a linkage record to be created indicative of a pairing between the patient and the healthcare provider and enabling the patient and the healthcare provider to communicate with each other by enabling a chat button on the respective patient and healthcare provider profile cards, 
wherein the memory stores additional instructions, which when executed by the processor, cause the processor to provide for matching between the healthcare provider and the patient by: 
for the healthcare provider, comparing the healthcare provider profile record to the patient profile records in the patient database to determine a patient index that is indicative of a degree of matching between the healthcare provider and potential matching patients, 
creating or accessing a patient profile card for each of the potential matching patients, 
determining an order for the patient profile cards based on a degree of matching with the healthcare provider profile record, with patient profile cards having a higher degree of matching being placed first in the order, 
causing a first ordered patient profile card to be displayed at the healthcare provider terminal of the healthcare provider, 
receiving, from the healthcare provider terminal, a healthcare provider input in relation to the first ordered patient profile card, 
responsive to the healthcare provider input being indicative of a rejection of the patient profile card, updating at least some of the weighted properties based on the rejection of the patient provider profile card, reordering the patient provider cards based on the updated weighted properties, and causing a next ordered patient profile card to be displayed at the healthcare provider terminal, 
responsive to the healthcare provider input being indicative of an acceptance of the patient profile card, determining if the patient has already accepted the healthcare provider by accessing the linkage database, 
responsive to the patient having not accepted the healthcare provider, transmitting a message to the patient terminal of the patient indicative of a pending request from the healthcare provider, and 
responsive to the patient having already accepted the healthcare provider, causing the linkage record to be created indicative of the pairing between the patient and the healthcare provider and enabling the patient and the healthcare provider to communicate with each other by enabling a chat button on the respective patient and healthcare provider profile cards.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal relationships or interactions between people (e.g., following rules and organizing information to facilitate matching of a provider and patient). If a claim limitation, under its broadest reasonable interpretation, covers management of relationships or interactions between people, but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-15, 16-20 reciting particular aspects of organizing the interaction and relationship between providers and patients). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 1 (and substantially similar with independent claim 16) recites: 
A patient-healthcare provider matching apparatus comprising: 
a processor; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a patient database including patient profile records for a plurality of patients, each patient profile record including patient information provided by a respective patient including individually weighted properties comprising at least a desired healthcare provider type and a medical condition; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a healthcare provider database including healthcare provider profile records for a plurality of healthcare providers, each healthcare provider profile record including healthcare provider information provided by a respective healthcare provider including individually weighted properties comprising at least a healthcare provider type, a medical specialization, medical treatments provided, and a medical practice field; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a linkage database including records indicative of patient acceptances of healthcare providers, healthcare provider acceptances of patients, and linkages between mutually accepted patients and healthcare providers; and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a memory storing instructions, which when executed by the processor, cause the processor to provide for matching between a patient and a healthcare provider by: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
for the patient, comparing the patient profile record to the healthcare provider profile records in the healthcare provider database to determine a healthcare provider index of that is indicative of a degree of matching between the patient and potential matching healthcare providers based at least in part on matching health needs of the patient specified in the patient information and corresponding weights of the properties, 
creating or accessing a healthcare provider profile card for each of the potential matching healthcare providers, each healthcare provider profile card including a healthcare provider name, a healthcare provider picture, a feature to accept/decline the healthcare provider, and at least one of a rating or a specialization,
determining an order for the healthcare provider profile cards based on the degree of matching with the patient profile record, with healthcare provider profile cards having a higher degree of matching being placed first in the order, 
causing a first ordered healthcare provider profile card to be displayed at a patient terminal of the patient, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receiving, from the patient terminal (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), a patient input in relation to the first ordered healthcare provider profile card, 
responsive to the patient input being indicative of a rejection of the healthcare provider profile card, updating at least some of the weighted properties based on the rejection of the healthcare provider card, reordering the healthcare provider cards based on the updated weighted properties, and causing a next ordered healthcare provider profile card to be displayed at the patient terminal (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), 
responsive to the patient input being indicative of an acceptance of the healthcare provider profile card, determining if the healthcare provider has already accepted the patient by accessing the linkage database (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), 
responsive to the healthcare provider having not accepted the patient, transmitting a message to a healthcare provider terminal of (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) the healthcare provider indicative of a pending request from the patient, and 
responsive to the healthcare provider having already accepted the patient before the patient acceptance of the healthcare provider profile card, causing a linkage record to be created indicative of a pairing between the patient and the healthcare provider and enabling the patient and the healthcare provider to communicate with each other by enabling a chat button on the respective patient and healthcare provider profile cards, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
wherein the memory stores additional instructions, which when executed by the processor, cause the processor to provide for matching between the healthcare provider and the patient by: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
for the healthcare provider, comparing the healthcare provider profile record to the patient profile records in the patient database to determine a patient index that is indicative of a degree of matching between the healthcare provider and potential matching patients, 
creating or accessing a patient profile card for each of the potential matching patients, 
determining an order for the patient profile cards based on a degree of matching with the healthcare provider profile record, with patient profile cards having a higher degree of matching being placed first in the order, 
causing a first ordered patient profile card to be displayed at the healthcare provider terminal of the healthcare provider, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) 
receiving, from the healthcare provider terminal (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), a healthcare provider input in relation to the first ordered patient profile card, 
responsive to the healthcare provider input being indicative of a rejection of the patient profile card, updating at least some of the weighted properties based on the rejection of the patient provider profile card, reordering the patient provider cards based on the updated weighted properties, and causing a next ordered patient profile card to be displayed at the healthcare provider terminal (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), 
responsive to the healthcare provider input being indicative of an acceptance of the patient profile card, determining if the patient has already accepted the healthcare provider by accessing the linkage database (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), 
responsive to the patient having not accepted the healthcare provider, transmitting a message to the patient terminal of (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) the patient indicative of a pending request from the healthcare provider, and 
responsive to the patient having already accepted the healthcare provider, causing the linkage record to be created indicative of the pairing between the patient and the healthcare provider and enabling the patient and the healthcare provider to communicate with each other by enabling a chat button on the respective patient and healthcare provider profile cards. (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of processor coupled to memory configured to perform steps, the patient database, the healthcare provider database, the linkage database, and terminals for displaying information, enabling a chat button for communicating, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0059], [0089], [0124], see MPEP 2106.05(f))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to determine provider-patient matching, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-15, 18-20 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 8, 10 recite additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 15 recite additional limitations which add insignificant extra-solution activity to the abstract idea providing input to be a swiping motion, selecting an icon, or gesture, thus adding insignificant application for the use of the barcode, and claims 2-15, 18-20 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. 
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using processor coupled to memory configured to perform steps, the patient database, the healthcare provider database, the linkage database, and terminals for displaying information, enabling a chat button for communicating, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0059], [0089], [0124]; See also Zebarjadi et al. (US 2015/0371350), Kisnisci et al. (US 2016/0154974), Salazar et al. (US 2016/0371439), Kaufman (US 2014/0249878), Algoo et al. (US 2011/0288884)); storing information in a database e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); displaying the profile cards at terminals e.g., outputting data, Symantec, 838 F.3d at 1321, MPEP 2106.05(g)(3); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, adding insignificant extra solution activity, and are generally linking the abstract idea to a particular field of environment. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 15, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, input received as a swiping motion, selection of icon, or gesture in relation to the terminal, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 10 - 5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686